DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 should depend from claim 11.  Claims 13-17 inherit the defect in their parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-12 and 17-20 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Engelbert (US6144137).
Engelbert disclosed an electric machine 52 comprising a housing 80; a stator 92; a rotor 112 rotatable relative to said stator; and a plurality of spaced suspension units (100 or 140) that suspend said stator within said housing; (claims 2 and 12) wherein each one of said plurality of suspension units comprise an arcuate member; (claims 7, 10, 17 and 20) wherein said arcuate member 140 is formed of a polymeric material (col. 6, line 34); (claims 8 and 18) wherein said plurality of suspension units are radially arranged; (claims 9 and 19) wherein each one of said suspension units 140 is associated with a stator tooth provided by said stator.
Claim(s) 1-3, 8, 11-13 and 18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Tucker (US5873710).
Tucker disclosed an electric machine comprising a housing; a stator; a rotor rotatable relative to said stator; and a plurality of spaced suspension units that suspend said stator within said housing; (claims 2 and 12) wherein each one of said plurality of suspension units comprise an arcuate member; (claims 3 and 13) wherein said arcuate member includes a first leg and a second leg that are separated by said arcuate member, with said first and second legs being in contact with said housing and said arcuate member in contact with said stator; (claims 8 and 18) wherein said plurality of suspension units are radially arranged.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelbert, cited above, in view of Futae, et al. (US2021/0013752).
	Engelbert failed whereas Futae, in fig. 7, disclosed wherein said arcuate suspension member 30 has a convex surface that is in contact with said stator, i.e., an equivalent structure known in the art.  Therefore, because these two suspension units were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a suspension member 100 with a convex arcuate surface in Engelbert.
Claims 7, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, cited above.
	Tucker disclosed material selection based on ensuring adequate holding power while still enabling efficient press fit assembly of the components (col. 2, lines 6-10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record disclosed or reasonably suggested, in the claimed combination, wherein said legs are received within respective recesses in said housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837